                               United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

 M.B., I.B., and J.S.                                       §
                                                            §   Civil Action No. 4:14-CV-00708
 v.                                                         §   Judge Mazzant
                                                            §
 MATTHEW G. LANDGRAF                                        §

                              MEMORANDUM OPINION AND ORDER
         Pending before the Court is Defendant Matthew G. Landgraf’s Motion for Partial Summary

Judgment (Dkt. #62) and Plaintiffs M.B., I.B., and J.S.’s Motion for Leave to Amend Complaint

(Dkt. #132). Having considered the motions and relevant pleadings, the Court finds Defendant’s

motion should be denied and Plaintiffs’ motion should be granted.

                                               BACKGROUND

         On April 12, 2012, Defendant was indicted on two counts of production of child

pornography in violation of 18 U.S.C. §§ 2251(a) and (e). See USA v. Landgraf, 4:12-CR-00086-

TH-DDB-1, (Dkt. #14) (E.D. Tex.). Defendant pleaded guilty to the indictment and this Court

sentenced Defendant. Landgraf, 4:12-CR-00086-TH-DDB-1, (Dkt. #50; Dkt. #65; Dkt. #66).

         On November 7, 2014, Plaintiffs M.B., I.B., and J.S. sued Defendant (Dkt. #1). Defendant

filed his Motion for Partial Summary Judgment on April 27, 2018 (Dkt. #62). Defendant moves

for partial summary judgment on I.B.’s 18 U.S.C. § 2255 and invasion of privacy claims.1 I.B.

filed a response to Defendant’s motion on August 21, 2018, including objections to Defendant’s

summary judgment evidence (Dkt. #79). Defendant filed a reply in support of the motion on

August 31, 2018 (Dkt. #85). I.B. filed a sur-reply to the motion on September 5, 2018 (Dkt. #88).


1. Defendant initially moved for partial summary judgment on both I.B. and J.S.’s 18 U.S.C. § 2255 and invasion of
privacy claims (See Dkt. #62). However, Defendant concedes in his reply to the motion, “Based on [J.B.’s] affidavit,
it is clear that a genuine issue of fact exists . . . [and] [s]ummary judgment on the 18 U.S.C. § 2255 and invasion of
privacy counts as they relate to [J.B.] would thus be inappropriate.” (Dkt. #85 ¶ 2).
       Further, on January 24, 2019, Plaintiffs moved for leave to amend their complaint

(Dkt. #132). Plaintiff seek leave to add certain factual allegations to the complaint and allege 18

U.S.C. § 2252 as a predicate offense to their § 2255 claims (Dkt. #132 at p. 2). Plaintiffs also wish

to withdraw I.B. and J.S.’s invasion of privacy claims and ensure their request for exemplary

damages is made pursuant to § 2255 (Dkt. #132 at p. 2). Defendant did not respond to Plaintiffs’

motion.

                                      LEGAL STANDARD

    I. Summary Judgment

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward



                                                 2
with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

   II. Leave to Amend

         “When a trial court imposes a scheduling order, Federal Rules of Civil Procedure 15 and

16 operate together to govern the amendment of pleadings.” Tex. Indigenous Council v. Simpkins,

544 F. App’x. 418, 420 (5th Cir. 2013). Rule 15 governs a party’s request to amend its pleading

before a scheduling order’s deadline to amend passes. See Sapp v. Mem’l Hermann Healthcare

Sys., 406 F. App’x. 866, 868 (5th Cir. 2010). Rule 16 governs a party’s request to amend its




                                                 3
pleading after the deadline to amend passes. Tex. Indigenous Council, 544 F. App’x. at 420 (citing

Fahim v. Marriott Hotel Servs., Inc., 551 F.3d 344, 348 (5th Cir. 2008)).

       Rule 15(a) provides that a party may amend its pleading once without seeking leave of

court or the consent of the adverse party at any time before a responsive pleading is served. After

a responsive pleading is served, “a party may amend only with the opposing party’s written consent

or the court’s leave.” Id. Rule 15(a) instructs the court to “freely give leave when justice so

requires.” Id. The rule “‘evinces a bias in favor of granting leave to amend.’” Jones v. Robinson

Prop. Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (quoting Lyn–Lea Travel Corp. v. Am. Airlines,

Inc., 283 F.3d 282, 286 (5th Cir. 2002)). But leave to amend “is not automatic.” Matagorda

Ventures, Inc. v. Travelers Lloyds Ins. Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000) (citing

Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)). Whether to grant leave to

amend “lies within the sound discretion of the district court.” Little v. Liquid Air Corp., 952 F.2d

841, 845–46 (5th Cir. 1992). A district court reviewing a motion to amend pleadings under

Rule 15(a) considers five factors: (1) undue delay; (2) bad faith or dilatory motive; (3) repeated

failure to cure deficiencies by previous amendments; (4) undue prejudice to the opposing party;

and (5) futility of amendment. Smith v. EMC, 393 F.3d 590, 595 (5th Cir. 2004) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)).

       Rule 16(b)(4) provides that a scheduling order issued by the Court “may be modified only

for good cause and with the judge’s consent.” See Agredano v. State Farm Lloyds, No. 5:15-CV-

1067-DAE, 2017 WL 5203046, at *1 (W.D. Tex. July 26, 2017). “The good cause standard

requires the ‘party seeking relief to show that the deadlines cannot reasonably be met despite the

diligence of the party needing the extension.’” S&W Enterprises, L.L.C. v. SouthTrust Bank of

Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003) (quoting 6A Charles Alan Wright & Arthur R. Miller,



                                                 4
Federal Practice and Procedure § 1522.1 (2d ed. 1990)). In determining whether good cause

exists, courts consider a four-part test: “(1) the explanation for the failure to [timely move for leave

to amend]; (2) the importance of the [amendment]; (3) potential prejudice in allowing the

[amendment]; and (4) the availability of a continuance to cure such prejudice.” Id. (quoting

Reliance Ins. Co. v. La. Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)). Only after

the movant demonstrates good cause under Rule 16(b)(4) does “the more liberal standard of Rule

15(a)” apply to a party’s request for leave to amend. Id.

                                             ANALYSIS

        Defendant moves for summary judgment on I.B.’s 18 U.S.C. § 2255 claim. Section 2255

provides a civil cause of action for a minor who suffers personal injury as a result of a defendant’s

criminal violation of certain statutes including 18 U.S.C. §§ 2251 and 2252. Defendant contends

summary judgment is appropriate because no evidence demonstrates he recorded I.B. and,

alternatively, there is no evidence that I.B. was a minor at the time his injury accrued under § 2255.

Having considered the arguments and evidence submitted by the parties, the Court finds there is a

genuine issue of material fact on I.B.’s Section 2255 claim.

        Defendant next moves for summary judgment on I.B.’s invasion of privacy claim alleging

the claim is timed barred by the statute of limitations. In Plaintiffs’ Motion for Leave to Amend

Complaint, Plaintiffs seek to withdraw J.S. and I.B.’s invasion of privacy claims (Dkt. #132 at p.

2). Accordingly, if Plaintiffs’ motion for leave is granted, Defendant’s summary judgment

argument is moot.

        Pursuant to the Scheduling Order, Plaintiffs’ deadline to file amended pleadings expired

on April 13, 2018 (Dkt. #42).        Plaintiffs moved for leave to amend on January 24, 2019

(Dkt. #132). Therefore, Plaintiffs must demonstrate good cause under Rule 16(b)(4) before



                                                   5
meeting the more liberal Rule 15(a) standard. S&W Enterprises, L.L.C., 315 F.3d at 535. In

determining whether good cause exists, courts consider a four-part test: “(1) the explanation for

the failure to [timely move for leave to amend]; (2) the importance of the [amendment]; (3)

potential prejudice in allowing the [amendment]; and (4) the availability of a continuance to cure

such prejudice.” Id. (quoting Reliance Ins. Co., 110 F.3d at 257).

       The Court finds good cause exists under Rule 16(b)(4) considering the factors listed above:

   (1) Plaintiffs provide a sufficient explanation for their failure to move for leave within the
       deadline. Plaintiffs state they did not have access to sealed documents in the underlying
       criminal proceeding until October 23, 2018. Further, Plaintiffs did not receive a response
       to their Touhy request to the Federal Bureau of Investigations until November 9, 2018
       (referring to U.S. ex rel. Touhy v. Ragen, 340 U.S. 462 (1951)). Plaintiffs also claim that
       “[d]uring the course of discovery in this case, particularly third-party discovery, Plaintiffs
       have learned information relating to their claims that was neither known nor accessible to
       them at the time their original complaint was filed.” (Dkt. #132 ¶ 1.8).

   (2) The amendments are important to both parties for multiple reasons. First, Plaintiffs will
       add additional factual allegations to the pleading providing additional notice of Plaintiffs’
       claims to Defendant. Second, Plaintiffs J.S. and I.B. will withdraw their invasion of
       privacy claims against Defendant. Third, Plaintiffs will clarify the predicate offense and
       exemplary damage issues.

   (3) The prejudice to Defendant is low considering that Plaintiffs seek to assert fewer claims
       against Defendant. Additionally, Plaintiffs state that no additional discovery will be
       required if leave is granted (Dkt. #132 ¶ 1.8). The Court also notes that Defendant did not
       respond to Plaintiffs’ motion to identify any additional prejudice.

   (4) The Court recently reset the Final Pretrial Conference and Trial (Dkt. #151). In essence,
       the Court has already provided a continuance to cure any prejudice to Defendant.

       As good cause exists under Rule 16(b)(4), Plaintiffs must now meet the Rule 15(a)

requirements. Rule 15(a) “‘evinces a bias in favor of granting leave to amend.’” Jones, 427 F.3d

at 994 (quoting Lyn–Lea Travel Corp., 283 F.3d at 286). A district court reviewing a motion to

amend pleadings under Rule 15(a) considers five factors: (1) undue delay; (2) bad faith or dilatory

motive; (3) repeated failure to cure deficiencies by previous amendments; (4) undue prejudice to




                                                 6
the opposing party; and (5) futility of amendment. Smith, 393 F.3d at 595 (citing Foman, 371 U.S.

at 182).

       The Court finds Plaintiffs meet the Rule 15(a) standard considering the factors listed above:

   (1) The Court found Plaintiffs’ explanation for its failure to timely move for leave to amend
       sufficient above. Based on the same analysis, the Court finds Plaintiffs did not unduly
       delay in seeking leave to amend.

   (2) There is no evidence before the Court that Plaintiffs act in bad faith or possess a dilatory
       motive in moving for leave to amend.

   (3) Plaintiffs have not sought leave to amend before the motion at issue. Therefore, Plaintiffs
       have not failed to cure deficiencies by previous amendments.

   (4) The Court considered prejudice to Defendant above. Based upon the same analysis, the
       Court finds no, or little, prejudice to Defendant caused by granting Plaintiffs leave to
       amend.

   (5) Plaintiffs’ proposed amendments are not futile.

       Plaintiffs meet the Rules 16(b)(4) and 15(a) requirements. Consequently, the Court

GRANTS Plaintiffs’ Motion for Leave to Amend Complaint (Dkt. #132). As Plaintiffs J.S. and

I.B. no longer assert invasion of privacy claims against Defendant, Defendant’s motion for

summary judgment, as it relates to I.B.’s invasion of privacy claim, is MOOT.




                                                7
                                           CONCLUSION

           It is therefore ORDERED that Defendant’s Motion for Partial Summary Judgment

    (Dkt. #62) is hereby DENIED and Plaintiffs’ Motion for Leave to Amend Complaint is
.
    GRANTED (Dkt. #132). Plaintiffs’ First Amended Complaint is deemed filed as of the date it

    was filed in connection with the Motion for Leave (Dkt. #133).

           IT IS SO ORDERED.

           SIGNED this 26th day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   8
